            Case 5:18-cr-00258-EJD Document 870-4 Filed 07/12/21 Page 1 of 2




 1 JOHN D. CLINE (CA State Bar No. 237759)
   50 California Street, Suite 1500
 2 San Francisco, CA 94111
   Telephone: (415) 662-2260 │Facsimile: (415) 662-2263
 3 Email: cline@johndclinelaw.com

 4 KEVIN M. DOWNEY (Admitted Pro Hac Vice)
   LANCE A. WADE (Admitted Pro Hac Vice)
 5 AMY MASON SAHARIA (Admitted Pro Hac Vice)
   KATHERINE TREFZ (CA State Bar No. 262770)
 6 WILLIAMS & CONNOLLY LLP
   725 Twelfth Street, NW
 7 Washington, DC 20005
   Telephone: (202) 434-5000 │Facsimile: (202) 434-5029
 8 Email: KDowney@wc.com; LWade@wc.com; ASaharia@wc.com; KTrefz@wc.com

 9 Attorneys for Defendant ELIZABETH A. HOLMES

10

11                               UNITED STATES DISTRICT COURT

12                             NORTHERN DISTRICT OF CALIFORNIA

13                                       SAN JOSE DIVISION

14
     UNITED STATES OF AMERICA,                  )   Case No. CR-18-00258-EJD
15                                              )
            Plaintiff,                          )   [PROPOSED] ORDER GRANTING
16                                              )   UNOPPOSED MOTION FOR ORDER ISSUING
       v.                                       )   TWO RULE 17 SUBPOENAS
17                                              )
     ELIZABETH HOLMES and                       )
18   RAMESH “SUNNY” BALWANI,                    )
                                                )   Hon. Edward J. Davila
19          Defendants.                         )
                                                )
20                                              )
                                                )
21                                              )

22

23

24

25

26

27

28
     [PROPOSED] ORDER GRANTING UNOPPOSED MOTION FOR ORDER ISSUING TWO RULE 17
     SUBPOENAS
     CR-18-00258-EJD
             Case 5:18-cr-00258-EJD Document 870-4 Filed 07/12/21 Page 2 of 2




 1          This Cause having come before the Court upon Defendant Elizabeth A. Holmes’ Unopposed

 2 Motion for Order Issuing Two Rule 17 Subpoenas. After due consideration:

 3          IT IS HEREBY ORDERED that Ms. Holmes’ Unopposed Motion is GRANTED.

 4          IT IS FURTHER ORDERED that notice under Federal Rule of Criminal Procedure 17(c)(3)

 5 shall be given to the impacted victims it is practicable to identify, and consistent with the methods set

 6 forth in the Unopposed Motion. Specifically, counsel for Ms. Holmes is to provide notice to the patient

 7 of Dr. Burnes. Counsel for Ms. Holmes is further ordered to confer with SWCWC regarding notice to

 8 that practice’s impacted patients.

 9          IT IS FURTHER ORDERED that, consistent with the above, Ms. Holmes may serve the two

10 subpoenas at Exhibits 1 and 2 to the Unopposed Motion.

11

12          IT IS SO ORDERED.

13

14 Dated: July ___, 2021

15

16                                                                       Hon. Edward J. Davila
                                                                         United States District Judge
17

18

19

20

21

22

23

24

25

26

27

28 [PROPOSED] ORDER GRANTING UNOPPOSED MOTION FOR ORDER ISSUING TWO RULE 17
   SUBPOENAS
   CR-18-00258 EJD
                                    1
